BIRCH, J.
The only point of disconcufreuce between this court and the court below, has relation to the authentication of the record by the clerk of the Moniteau Circuit Court, from whence this cause was taken by change of venue. As wc are not sitting to enact, but to administer laws, it may be sufficient to remark, that probably no judicial decision can bo found which recognizes any other mode of sealing, at common law, than by an impression upon ■wax or other tenacious substance, and as our Legislature, which has re-enacted the common law, has only so far modified and ancient legal method alluded to, as to allow official seals to be impressed or stamped upon paper alone, the private sealing of a clerk, as contemplated and permitted by the 20th section of the statute respecting Courts, must needs continue to be conformed to the original legal definition, the clerk being simply permitted to use his “ private seal ” instead of the public one, which was unprovided. The 5th section of the act concerning Contracts and Promises, having no application in a case respecting records,'the “scrawl” which was affixed to the signature of the clerk cannot be regarded as in anywise imparting the legal authentication of a record, and the reading of such a paper in evidence against the plaintiff in error was consequently inadmissible and erroneoús.(a) The judgment of the Circuit Court must therefore, be reversed and the cause remanded.

(a) Aliter by statute — 1 Wag. Stat. p. 209, 5 S.